DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20, 23, 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13, 16-22 of copending Application No. 17/375,430 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach cartridges, some dissolving or otherwise, placed in lower sections of the housing for mixing solute with solvent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the housing" in line 2.  There is no mention of a housing earlier in the claim. There is insufficient antecedent basis for this limitation in the claim.
Claims 11-24 are rejected for their incorporation of the above through their dependency of claim 10. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3,-5, 10-12, 14, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Easter (US Patent No. 3,655,096).
Re: Claim 1, Easter discloses the claimed invention including a solution dispensing device, comprising: 
a housing (10) having an upper section (16, 26) and a lower section (12) that seal when coupled, the lower section comprising an interior volume that functions as a refillable reservoir (24), the interior volume reservoir accessible via an aperture (14) (Fig. 1), 
whereby a solute solution (22) within a refill cartridge (20) is deposited about the aperture of the interior volume reservoir, the solute solution within the refill cartridge housing mixing within varied measure of prescribed solvent within or added to the of the lower section reservoir (Fig. 3); 
the upper section of the housing having an actuator mechanism (26) which upon coupling to the lower section thereof is configured to cause the mix of concentrate solution (Figs. 1-3, as the upper section is attached mixing occurs), which includes a combination of a dissolved solute solution, and a solvent within or added to the refillable solution reservoir, to be drawn within the actuator mechanism, readied for dispensing via an external port (46) of the device, upon activation of the mechanism of the actuator external of the device housing (Fig. 2);
wherein refilling the refillable solution reservoir with solute solution via a refill cartridge about the aperture of the lower section interior volume, with a solvent within or added to the interior volume making the solution dispensing device reusable (Fig. 1, Col. 2, lines 23-26, cartridge about aperture with solute for dissolving into a solvent).
Re: Claim 3, Easter discloses the claimed invention including the combined concentrate solution is drawn via at least a tube/shaft (28), which causes a mixing effect while transporting the mixed concentrate solution from a refillable solution reservoir of the lower section into at least a dispensing chamber within the actuator mechanism within the housing of the device (Col. 2, lines 30-32, tube provides the mixing effect).
Re: Claim 4, Easter discloses the claimed invention including the shaft enables a mechanism configured to rotatably move a mixing device (56) within the interior volume reservoir, upon each actuation of the actuator mechanism (Fig. 2, depicts mixing fins on the shaft).
Re: Claim 5, Easter discloses the claimed invention including the solute solution within the refill cartridge is a prescribed quantity to be mixed with a prescribed quantity of solvent added to the refillable solution reservoir thus making the desired mixed concentrate solution (Col. 1, lines 25-28, both measured to a precise degree).
Re: Claim 10, Easter discloses the claimed invention including a solution dispensing device comprising:
a lower section (12) of the housing (10) of the solution dispensing device, the lower section having an interior volume used as a refillable solution reservoir (24), the lower section reservoir having an aperture (14) to access the refillable solution reservoir, the lower section removably coupled to an upper section (16, 26) such that a seal is formed when the lower section and upper section are coupled (Depicted in Fig. 2);
the lower section reservoir including an aperture so to add a varied measure of solvent, deposit a solution cartridge refill (20) with a measured amount of solute solution, about the aperture of the lower section to combine with the solute solution within the cartridge to create a mixed concentrate solution, the mixed concentrate solution drawn from within the refillable solution reservoir fluidly connected to a chamber (42) or chambers within the device draws and causes the mix of solutions to be dispensed via actuation of the actuator mechanism of the device (Col. 2, lines 72-75and dispense via an external port (46) of the device (Fig. 1, Col. 2, lines 23-26, cartridge about aperture with solute for dissolving into a solvent);
the refill solution cartridge with solute solution and solvent added to the device lower section reservoir cause the solution dispenser device to be repeatedly refillable and reused(Fig. 1, Col. 2, lines 23-26, reservoir ready for reuse).
Re: Claim 11, Easter discloses the claimed invention including an upper section of the housing is coupled and sealed to the lower section upon refill, combining solute solutions as a prescribed portion thereof transfers from the reservoir through the aperture into at least one dispensing chamber within the device, causing the mix of solutions to dispense upon actuation of the actuator mechanism via the external dispense port of the device.
Re: Claim 12, Easter discloses the claimed invention including actuation of the actuator mechanism external to the housing, causes the solvent within the refillable solution reservoir to be drawn into at least one chamber via a shaft, a tube, or a portal, combining with a prescribed measure of the solute solution within the cartridge deposited about the aperture of the lower section, into the chamber or chambers to be dispensed via actuation of the actuator mechanism via the external dispense port of the solution dispensing device.
Re: Claim 14, Easter discloses the claimed invention including the external actuator mechanism includes a trigger, button, or other mechanism (50) for activating the dispensing of the solution within Fig. 2, Col. 3, lines 1-4, lever activating).
Re: Claim 17, Easter discloses the claimed invention including the solvent added to the refillable solution reservoir transfers through the refill cartridge about the aperture of the interior volume reservoir, the solution within the refill cartridge calibrated to mix with the solvent added to the refillable solution reservoir, dispensing the prescribed solution via the dispense port external of the device, upon actuation of the actuator mechanism (Col. 2, lines 15-19, 25-30, dispenses mixture upon actuation).
Re: Claim 19, Easter discloses the claimed invention including the refill cartridge is configured to be used with, on or in the solution dispensing device (Fig. 2 depicts it in).
Re: Claim 20, Easter discloses the claimed invention including a means of dispensing increased solution via the external dispense port of the solution dispensing device (Col. 3, lines 1-5, multiple actuations provide means for increased solution).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6-9, 15, 16, 18, 22, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Easter (US Patent No. 3,655,096) as applied to claim 1 above, and further in view of Fyfe (US 2021/0198027 A1).
Re: Claim 2, Easter discloses the claimed invention including the cartridge may be made out of any material except for stating polyvinyl alcohol. However, Fyfe teaches a cartridge made of polyvinyl alcohol (para. 43, polyvinyl cartridge). 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include polyvinyl alcohol as taught by Fyfe, since Easter states the cartridge may be made out of any plastic sheet material (Col. 2, lines 56), and   Fyfe states in paragraph 43 that such a modification ensures that the entire contents of the cartridge are mixed with the lower section of the container. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re: Claim 6, Easter in view of Fyfe of the rejection of claim 2 above discloses the claimed invention including the refill cartridge containing the solute solution, dissolves mixing with the solute solution into the solvent added within the refillable solution reservoir combining into the mixed concentrate solution, whereby the dissolved cartridge is dispensed away within the mixed concentrate solution upon activation of the actuator mechanism via the external port of the housing (Fyfe: Para. 43, polyvinyl alcohol cartridge dissolves and dispenses away).
Re: Claim 7 and 15, Easter in view of Fyfe of the rejection of claim 2 above discloses the refill cartridge is biodegradable, nontoxic, organic, or a combination thereof (Fyfe: Para. 43, polyvinyl alcohol is biodegradable).
Re: Claim 8 and 18, Easter in view of Fyfe of the rejection of claim 2 above discloses the refill cartridge includes other compostable material or polymers (Fyfe: Para. 43, polyvinyl alcohol is biodegradable compatibility thus compostable).
Re: Claim 9, 16, and 23, Easter in view of Fyfe of the rejection of claim 2 above discloses the refill cartridge includes an amount of solute solution which is deposited within the refillable solution reservoir of the solution dispenser device, wherein the refill cartridge dissolves into a prescribed quantity of solvent is added, releasing and combining the solute solution, the refill cartridge and solvent into the desired mixed concentrate solution (Fyfe: Para. 43, polyvinyl alcohol cartridge dissolves).
Re: Claim 22, Easter discloses the claimed invention including a prescribed measured quantity of solvent from within the refillable solution reservoir drawn through and into at least one chamber of the actuator mechanism internal of the device, and dispense via the external dispense port, except for incrementally adding solute. However, Fyfe discloses a solute solution refill cartridge (200) about the aperture of the lower section reservoir, the solute solution drawn from the cartridge incrementally upon actuation of the actuator mechanism (400), combined and mixed with (Fig. 4C, Para. 51, incremental addition of solute to the solution).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include incremental dispensing of solute as taught by Fyfe, since Fyfe states in paragraph 51 that such a modification allows the user to dose the proper amount of solute to be dispensed into the end mixture providing the user increased control over the final product.
Re: Claim 24, Easter in view of Fyfe of the rejection of claim 2 above disclose including the solute solution within the cartridge about the aperture of the lower section is released via the dissolvement of the cartridge in contact with the prescribed concentrate solution within the lower section reservoir (Fyfe: Para. 43, polyvinyl alcohol cartridge dissolves), a means (54) of peeling open, puncture, pierce, rupture a seal (60)of the refill cartridge on, in, or within the interior volume reservoir, allowing the solute solution to combine with the concentrate solution within the reservoir, or any combination thereof (Easter: Depicted in Fig. 3).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Easter (US Patent No. 3,655,096) as applied to claim 1 above, and further in view of Corsette (US Patent No. 4,624,413)
Re: Claim 13, Easter discloses the claimed invention including the external dispense port (44, 46) is adjustable so to dispense solution within the device with varied patterns and pressures (48) (fig. 2) except for expressly stating adjustable. However, Corsette teaches an external dispense port (38) is adjustable so to dispense solution within the device with varied patterns and pressures (Fig. 1, Col. 1, lines 58-60, adjustable dispense port to vary spray pattern).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date was made with an adjustable nozzle as taught by Corsette, since such a modification would allow the user to tailor the spray to the task at hand and further it has been held that the provision of adjustability, there needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 CCCPA 1954).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Easter (US Patent No. 3,655,096) as applied to claim 1 above, and further in view of Law et al. (US 2005/0115988 A1).
Re: Claim 21, Easter discloses the claimed invention including Easter discloses the claimed invention including at least one chamber dispenses when actuation of the actuator mechanism draws the solution independently whereby solutions mix, can combine with a volume of air and dispense via the external dispense port of the device (Col. 3, lines 1-5, can combine with air for dispensing from chamber) except for a plurality of chambers. However, Law discloses at least one chamber comprises a plurality of chambers (209, 143a) of measured concentrate solution cartridges, which combine and dispense when actuation of the actuator mechanism draws the solution independently whereby solutions mix, can combine with a volume of air and dispense via the external dispense port of the device (Law: Figs. 6, Para. 43, an air volume  from one of the plurality of chambers mixes with the fluid).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a plurality of chambers as taught by Law, since Law states in para. 3, that such a modification conditions the fluid to a desired viscosity, such as foam, as need by the user for the required end product.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reed, Mueller, Sim, Mon, Yacko, Bunschoten, Parise, Klima, and Klingaman are cited disclosing cartridges found in containers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754